         Case 2:20-cv-00449-FVS    ECF No. 18   filed 08/16/21   PageID.1002 Page 1 of 2



 1

 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 3                                                                    Aug 16, 2021
                                                                          SEAN F. MCAVOY, CLERK
 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       MELISSA S.,
                                                    NO: 2:20-CV-00449-FVS
 8                                Plaintiff,
                                                    ORDER GRANTING STIPULATED
 9             v.                                   MOTION FOR REMAND

10       COMMISSIONER OF SOCIAL
         SECURITY,1
11
                                  Defendant.
12

13            BEFORE THE COURT is the parties’ Stipulated Motion for Remand

14   pursuant to sentence four of 42 U.S.C. §405(g). ECF No. 17. The Plaintiff is

15   represented by Attorney Rosemary B. Schurman. The Defendant is represented by

16   Special Assistant United States Attorney Katherine B. Watson.

17

18
     1
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
19
     2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
20
     Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further
21
     action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER ~ 1
      Case 2:20-cv-00449-FVS     ECF No. 18    filed 08/16/21   PageID.1003 Page 2 of 2



 1         After consideration, IT IS HEREBY ORDERED that the Stipulated

 2   Motion for Remand, ECF No. 17, is GRANTED. The Commissioner’s final

 3   decision is reversed and remanded for further proceedings pursuant to sentence

 4   four of 42 U.S.C. §405(g). Upon remand to the Commissioner of Social Security,

 5   the Appeals Council should remand this case to the Administrative Law Judge

 6   (ALJ) for a de novo hearing. On remand, the ALJ shall reevaluate the opinion

 7   evidence, including but not limited to the opinion of state agency medical

 8   consultant Dr. Baylor; reevaluate the claimant’s subjective complaints; reassess the

 9   residual functional capacity and continue with the sequential evaluation, as needed;

10   give Plaintiff an opportunity for a hearing; and issue a new decision.

11         The parties stipulate that this case be reversed and remanded to the ALJ on

12   the above grounds pursuant to sentence four of 42 U.S.C. § 405(g). Therefore, the

13   matter is remanded to the Commissioner for additional proceedings pursuant to

14   sentence four 42 U.S.C. 405(g). Upon proper presentation, this Court will consider

15   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

16         It is FURTHER ORDERED that Plaintiff’s Motion for Summary

17   Judgment, ECF No. 16, is DENIED as moot, given the parties’ motion for remand.

18         The District Court Executive is hereby directed to enter this Order and provide

19   copies to counsel, enter judgment in favor of the Plaintiff, and CLOSE the file.

20         DATED August 16, 2021.

21
                                           s/Fred Van Sickle
                                            Fred Van Sickle
                                      Senior United States District Judge
     ORDER ~ 2
